CORRECTED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Paul Pappalardo on August 31, 2021.

Regarding Claim 1, the claim is modified as follows:
1. (Currently Amended) An artificial turf treatment apparatus comprising: 
an agitating module capable of liberating particulate infill material out from the artificial turf and temporarily suspend the particulate infill material above the artificial turf; and
a spraying module capable of applying a chemical composition while the particulate infill material is temporarily suspended above the artificial turf.

Regarding Claim 11, the claim is modified as follows:
11. (Currently Amended) The apparatus of claim 1, further comprising a surface energy treatment module capable of decreasing the surface energy of or the particulate infill material, wherein the surface energy treatment module consists of an ozone generator.

Regarding Claim 33, the claim is cancelled in its entirety.

Regarding Claim 37, the claim is cancelled in its entirety.

Regarding Claim 38, the claim is cancelled in its entirety.

Regarding Claim 41, the claim is cancelled in its entirety.

Regarding Claim 42, the claim is cancelled in its entirety.

Regarding new Claim 43, the claim is added as follows:
43. (New) A method of reducing or preventing the transfer of pathogens between individuals interacting on artificial turf, the method comprising moving an artificial turf treatment apparatus over the artificial turf at least one time, the artificial turf treatment apparatus comprising an agitating module capable of liberating particles of infill material out from the artificial turf and temporarily suspending the particles of infill material above the artificial turf, and a spraying module capable of spraying the particles of infill material with a residual antimicrobial coating composition while the particles of infill material are temporarily suspended above the artificial turf.

Regarding new Claim 44, the claim is added as follows:
44. (New) The method of claim 43, wherein the artificial turf comprises synthetic plastic blades of grass bonded to a base material and wherein the particles of infill material are disposed between the synthetic plastic blades of grass.

Regarding new Claim 45, the claim is added as follows:
45. (New) The method of claim 44, wherein the infill material is selected from the group consisting of silica sand, cryogenic rubber, crumb rubber, and combinations thereof.

Regarding new Claim 46, the claim is added as follows:
46. (New) The method of claim 43, wherein the spraying module comprises at least one tank capable of storing and dispensing the residual antimicrobial coating composition, a fluidic pump, a spray nozzle, a chemical transfer tubing placing the tank and the fluidic pump in fluidic communication, and a chemical transfer tubing placing the fluidic pump and the spray nozzle in fluidic communication such that the residual antimicrobial coating composition is dispensed from the tank and out the spray nozzle when the fluidic pump is operating.

Regarding new Claim 47, the claim is added as follows:
47. (New) The method of claim 43, wherein the residual antimicrobial coating composition comprises an organosilane and optionally an organic amine, the organosilane selected from the group consisting of 3-(trimethoxysilyl) propyl dimethyl octadecyl ammonium chloride, 3-(trihydroxysilyl) propyl dimethyl octadecyl ammonium chloride, 3-chloropropyltrimethoxysilane, 3-chloropropylsilanetriol, 3-aminopropyltriethoxysilane, 3-aminopropylsilanetriol, homopolymers thereof, and mixtures thereof.

CORRECTED REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter
The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received 11/22/2019.  Claims 33, 37, 38, 41, and 42 were cancelled by Examiner’s Amendment.  Claims 43-47 were added by Examiner’s Amendment.  Claims 1 and 11 were modified by Examiner’s Amendment to place Claims 1-5, 7, 9-11, 13, 14, 16, 18-20 and 43-47 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-5, 7, 9-11, 13, 14, 16, 18-20 and 43-47, a search of the prior art does not teach or reasonably suggest the device or methods as claimed in the context of the entire scope of the claims, specifically at the least, where the particulate infill is sprayed while the suspended above the artificial turf as claimed.  Therefore, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/